—In an action, inter alia, to recover damages for tortious interference with contract, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated June 13, 1997, which, after a hearing upon remittitur from this Court (see, Telemark Constr. v Fleetwood & Assocs., 236 AD2d 462), adhered to the determination in its prior order, dated July 6, 1995, which imposed sanctions in the amount of $5,000 on Aaron Richard Golub, the plaintiffs counsel.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, the Supreme Court did not improvidently exercise its discretion in ordering that the plaintiffs counsel pay sanctions for frivolous conduct (see, Telemark Constr. v Fleetwood & Assocs., supra). The record of the hearing upon remittitur establishes both that counsel was given an opportunity to be heard and that there was a valid basis for the court’s order.
The plaintiffs remaining contentions are without merit. Rosenblatt, J. P., Miller, Ritter and Goldstein, JJ., concur.